UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID DE MILHAU,

                                         Plaintiff,

                         - against -                                   ORDER

 BANK OF NEW YORK MELLON                                          20 Civ. 11062 (ER)
 CORPORATION,

                                         Defendant.


Ramos, D.J.:

         On May 13, 2021, upon the consent of the Parties, the Court entered a stay of this

case until August 13, 2021. Parties are directed to submit a status report by August 13,

2021, informing the Court about any resolution of this case. In the alternative, Parties

shall submit a proposed briefing schedule for Defendant’s motion to dismiss on that date.

         Accordingly, the Clerk is respectfully directed to stay the case.

         SO ORDERED.

Dated:     May 13, 2021
           New York, New York
                                                               _______________________
                                                                Edgardo Ramos, U.S.D.J.
